Case 3:20-cv-01021-BJD-PDB Document 6 Filed 09/30/20 Page 1 of 6 PageID 43



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION



ISAAIH XAVIEZER ASH,

                Plaintiff,

v.                                       Case No. 3:20-cv-1021-J-39PDB

CEDRICK MAY, et al.,

               Defendants.
_______________________________

               ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, Isaaih Xaviezer Ash, a pretrial detainee at the

Columbia   County   Detention   Facility,   initiated    this   action   by

filing a pro se Civil Rights Complaint (Doc. 1; Compl.) and a

motion for preliminary injunction (Doc. 2; Motion). Plaintiff

moves to proceed in forma pauperis (Doc. 4).

     Plaintiff names as Defendants four corrections officers for

their alleged interference with his ability to submit grievances

and send mail. See Compl. at 2-4. Plaintiff alleges Defendant

Stapleton refused to send a letter to the NAACP on August 26, 2020;

Defendant May blocked his request to file a grievance using the

kiosk; and unnamed officers changed the address on one of his

envelopes. Id. at 7-8. As relief, Plaintiff asks that Defendant

Stapleton “have no contact with any of [his] legal mail . . . [and]

that [Defendant] May be held responsible along with [Defendant]
Case 3:20-cv-01021-BJD-PDB Document 6 Filed 09/30/20 Page 2 of 6 PageID 44



Stapleton        for   violating   [his]       constitutional   [sic]     protected

rights.” Id. at 10. He also seeks monetary damages.1 Id. Aside from

monetary damages, Plaintiff seeks essentially the same relief in

his motion for preliminary injunction. See Motion at 2.

       The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008).

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544,       570   (2007)).   “Labels   and       conclusions”    or   “a   formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,




       In his complaint, Plaintiff references “attached documents.”
       1

It appears he is referencing the documents included with his motion
for preliminary injunction, which the Court has reviewed.
                                           2
Case 3:20-cv-01021-BJD-PDB Document 6 Filed 09/30/20 Page 3 of 6 PageID 45



and citation omitted). Moreover, a complaint must “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal

theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678,

683 (11th Cir. 2001) (quotations and citations omitted).

     In reviewing a pro se plaintiff’s pleadings, a court must

liberally construe the plaintiff’s allegations. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). However, the duty of a court to

construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of

Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs.,

Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

     Plaintiff’s complaint is subject to dismissal under the PLRA

because he fails to “state a claim to relief that is plausible on

its face.” See Iqbal, 556 U.S. at 678. To state a claim under 42

U.S.C. § 1983, a plaintiff must allege “(1) both that the defendant

deprived [him] of a right secured under the Constitution or federal

law and (2) that such a deprivation occurred under color of state

law.” See Bingham, 654 F.3d at 1175 (alteration in original).

     To state a claim for a denial of access to the courts, a

plaintiff must allege an “actual injury.” Lewis v. Casey, 518 U.S.

343, 349 (1996); see also Barbour v. Haley, 471 F.3d 1222, 1225

(11th   Cir.   2006).   “Actual    injury    may   be    established    by

                                    3
Case 3:20-cv-01021-BJD-PDB Document 6 Filed 09/30/20 Page 4 of 6 PageID 46



demonstrating that an inmate’s efforts to pursue a nonfrivolous

claim were frustrated or impeded by . . . an official’s action.”

Barbour, 471 F.3d at 1225 (citations omitted). The Eleventh Circuit

has held a prisoner asserting an access-to-courts violation must

allege the defendant’s conduct interfered with a criminal appeal,

a petition for habeas corpus, or a civil rights action. Al-Amin v.

Smith, 511 F.3d 1317, 1332 (11th Cir. 2008) (“[P]rison officials’

actions that allegedly violate an inmate’s right of access to the

courts must have impeded the inmate’s pursuit of a nonfrivolous,

post-conviction claim or civil rights action.” (quoting Wilson v.

Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998))).

     Accepting as true that Defendant Stapleton refused to mail

Plaintiff’s   letter    to   the   NAACP,       Plaintiff   fails     to   allege

Defendant   Stapleton   interfered       with    his   ability   to    pursue   a

nonfrivolous criminal appeal, a habeas case, or a civil rights

case. Plaintiff does not identify the content of the letter, nor

does he allege he missed a filing deadline in a post-conviction

matter or a civil rights action. Accordingly, Plaintiff does not

state a plausible claim for relief against Defendant Stapleton.

     Plaintiff also fails to state a claim against Defendant May

for alleged interference with the jail grievance process. The

Eleventh Circuit has held a claim that a jail official interfered

with an inmate’s access to the grievance process is frivolous

because “a prison grievance procedure does not provide an inmate

                                     4
Case 3:20-cv-01021-BJD-PDB Document 6 Filed 09/30/20 Page 5 of 6 PageID 47



with a constitutionally protected interest.” Bingham, 654 F.3d at

1177.

     Finally,      Plaintiff   does   not   assert    factual    allegations

against the remaining two Defendants, aside from a conclusory

assertion   that    all    Defendants,    including   Brown     and   Newcomb,

“played a role in this illegal process.” See Compl. at 10. To the

extent Plaintiff asserts Defendants Brown and Newcomb participated

in the conduct he alleges against Defendants Stapleton and May,

Plaintiff’s claim fails for the reasons already stated.

     Plaintiff’s complaint is due to be dismissed and, for that

reason, his motion for preliminary injunction is due to be denied.

To demonstrate entitlement to injunctive relief, a movant must

satisfy four elements, including “a substantial likelihood of

success on the merits” and irreparable injury. Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005).

Because Plaintiff fails to state a plausible claim for relief

against Defendants, he is unable to demonstrate a likelihood of

success on the merits of his purported claims. He also fails to

show he faces a threat of irreparable injury given he complains

about   past    harm.     Moreover,   Plaintiff’s     motion    is    facially

deficient because it does not comply with this Court’s Local Rules.

See M.D. Fla. R. 4.05(b)(1)-(4), 4.06.




                                      5
Case 3:20-cv-01021-BJD-PDB Document 6 Filed 09/30/20 Page 6 of 6 PageID 48



     Accordingly, it is

     ORDERED:

     1.   Plaintiff’s motion for preliminary injunction (Doc. 2)

is DENIED.

     2.   This case is DISMISSED without prejudice.

     3.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     DONE AND ORDERED at Jacksonville, Florida, this 29th day of

September 2020.




Jax-6
c:    Isaaih Xavizer Ash




                                    6
